Citation Nr: 1628987	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for osteoarthritis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from August 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and November 2010 rating decisions of the VA Regional Office (RO) in Chicago, Illinois.

The case was remanded in September 2012 and December 2015 for further development.  For the reasons discussed below, yet another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  An August 2008 treatment record shows that the Veteran had applied for disability benefits from the Social Security Administration (SSA), while a statement received in October 2013 from the Veteran's wife confirms that he receives SSA disability.  A remand is necessary to obtain the Veteran's SSA records as such may be relevant to the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's receipt of benefits, to include the medical records used in support of the determination.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VA Illiana Health Care System.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




